EXAMINER'S AMENDMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Bilak on January 10th, 2022.

The application has been amended as follows: 
Claims:

1. (Currently Amended) An open-type earset, comprising: 
a housing including a front housing facing an ear of a user and a rear housing facing away from the ear of the user and that define a mounting space in which components are mounted and form an exterior of the open-type earset, wherein the front housing has one or more sound emitting holes and the rear housing has a back 
a sound reproducing unit mounted in the mounting space and configured to emit sounds [[to]] through the one or more sound emitting holes; 
an inner microphone mounted between the sound [[reproduction]] reproducing unit and the front housing, in the mounting space; and 
a duct mounted in the front housing and configured to transmit sounds coming through the one or more sound emitting holes to the inner microphone.


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Sapiejewski (US 6567525 B1) and Azmi et al. (US 20150382100 A1), expressly teaches or reasonably suggests, “An open-type earset, comprising: 
a housing … 
wherein the front housing has one or more sound emitting holes and the rear housing has a back hole for enabling communication between an inside of the housing and the outside, wherein the one or more sound emitting holes includes a first sound emitting hole of relatively large size and configured to output sounds to an external 
… and 
a duct mounted in the front housing and configured to transmit sounds coming through the one or more sound emitting holes to the inner microphone“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 8 and 10-13 are allowed because they contain all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654   

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654